Citation Nr: 0701340	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  97-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether a claim for service connection for depression 
secondary to the veteran's service-connected back disability 
was reasonably raised by the record. 



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1985 to 
December 1989.

The initial claim came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In an October 2000 decision, the Board 
granted a 40 percent schedular rating prior to December 30, 
1999 for the veteran's service-connected back disability, and 
remanded the matter of whether an extra-schedular rating for 
that period was warranted.  During the pendency of the 
veteran's appeal, the RO granted a 60 percent schedular 
rating for her service-connected back disability and a total 
rating based upon individual unemployability due to service-
connected disability (TDIU), effective from December 30, 
1999.  In a January 2003 decision, the Board denied the 
veteran's claim for an evaluation in excess of 40 percent 
prior to December 30, 1999, based on an extraschedular basis, 
for her service-connected back disability.

The veteran appealed the Board's January 2003 decision to the 
U.S. Court of Appeals for Veterans Claims (hereinafter 
referred to as "the Court").  In that litigation, a June 
2004 brief and October 2004 reply brief filed by the 
appellant averred, in pertinent part, that remand was 
required due to VA's failure to adjudicate her clearly raised 
claim for service connection for depression and the Board's 
failure address the error.  In an Order of June 2006, the 
Court affirmed the Board's decision that denied an evaluation 
in excess of 40 percent prior to December 30, 1999, on an 
extraschedular basis, for the veteran's service-connected 
back disability.  In that order, the Court remanded to the 
Board the matter of determining in the first instance whether 
a claim for depression was reasonably raised from filings and 
if subsequent communications might do so, citing to Landicho 
v. Brown, 7 Vet. App. 42, 50 (1994) Kelsey v. West, 13 Vet. 
App. 437, 438 (2000); and Edmonds v. Brown, 9 Vet. App. 159, 
161 (1996).  A copy of the Court's Order in this matter has 
been placed in the claims file.

The Board, acting as agent to carry out this order, will 
remand the matter to the RO for initial consideration, and to 
assure that due process of law provisions are met.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

As noted above, the Court has remanded to the Board, the 
question of whether a claim for service connection for 
depression was reasonably raised by the filings of record, or 
whether such claim was now in need of review given 
appellant's presentation to the Court.  The Board has listed 
this issue on the title page of this action, but it is not 
formally an issue before the Board.  Rather, in this case, to 
assure that the appellant is provided due process of law, the 
matter is remanded through the Board to the RO for initial 
review.  See e.g. Disabled American Veterans, et al., v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

If appellant is dissatisfied with the determination reached 
by the RO, filing of a Notice of Disagreement, issuance of a 
statement of the case and a timely Substantive Appeal would 
place the matter before the Board for further review at that 
point.

Accordingly, the veteran's claim is remanded to the RO for 
the following action:

The RO should adjudicate, in the first 
instance, the issue set forth on the 
title page.  If appellant or her 
representative is not satisfied with the 
response, appellate review may be 
initiated with the submission of a Notice 
of Disagreement and completion of other 
jurisdictional steps.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  This matter is remanded to comply with 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



 Department of Veterans Affairs


